Name: Commission Regulation (EEC) No 2035/89 of 6 July 1989 re-establishing the levying of customs duties on woven fabrics of synthetic filament yarn, products of category 33 (order No 40.0330) and overcoats and jackets, knitted or crocheted, products of category 83 (order No 40.0830), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 7 . 89 Official Journal of the European Communities No L 193/23 COMMISSION REGULATION {EEC) No 2035/89 of 6 July 1989 re-establishing the levying of customs duties on woven fabrics of synthetic filament yarn, products of category 33 (order No 40.0330) and overcoats and jackets, knitted or crocheted, products of category 83 (order No 40.0830), originating in India to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, thereto, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; whereas Article 1 2 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of woven fabrics of synthetic filament yarn, products of category 33 (order No 40.0330), and overcoats and jackets, knitted or crocheted, products of category 83 (order No 40.0830), the relevant ceiling amounts respectively to 230 and 57 tonnes ; Whereas on 21 June 1989 imports of the products in question into the Community, originating in India, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-established the levying of customs duties for the products in question with regard to India, HAS ADOPTED THIS REGULATION : Article 1 As from 11 July 1989 the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4259/88, shall be re-established in respect of the following products, imported into the Community and originating in India : Order No Category CN code Description 40.0330 33 (tonnes) 5407 20 11 6305 31 91 6305 31 99 Woven fabrics of synthetic filament yarn obtained froms strip or the like of polyethylene or polypro ­ pylene, less than 3 m wide ; sacks and bags, of a kind used for the packing of goods, not knitted or crocheted, obtained from strip or the like 40.0830 83 (tonnes) 6101 1010 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 6114 10 00 6114 20 00 6114 30 00 Overcoats, jackets, blazer and other garments, including ski suits, knitted or crocheted, excluding garments df categories 4, 5, 7, 13, 24, 26, 27, 28, 68, 69 , 72, 73 , 74, 75 (') OJ No L 375, 31 . 12. 1988, p. 83. No L 193/24 Official Journal of the European Communities 8 . 7. 89 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1989 . For the Commission Christiane SCRIVENER Member of the Commission